Citation Nr: 1537151	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to March 1969, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for right ear hearing loss was remanded in January 2014 along with the claims currently on appeal.  Following development conducted pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss in an August 2015 rating decision.  As the issue on appeal has been granted, that issue    is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current left ear hearing loss disability is not related to service.

2.  Competent evidence indicates that the Veteran's bilateral tinnitus is related to his service-connected right ear hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R.
§§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are limited post-service medical records.  A VA examination has been conducted and an addendum opinion was also obtained.  While the Veteran's representative asserted in a July 2015 submission that there are Reserve Officers' Training Corps records missing, there is no indication from the file that any service treatment records are missing for the Veteran's period of active duty service or that there are any records relevant to the Veteran's claims missing from the file.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the January 2014 remand have been undertaken.  A VA addendum opinion was obtained in February 2014 that specifically addressed the issues raised in the Board's remand directives.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran contends that his left ear hearing loss and tinnitus are related to his military service.  Specifically, he reported extended exposure to aircraft noise while serving as a helicopter pilot in service.


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.    38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection   for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the 2009 VA examination report shows that the Veteran has a current left ear hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  The examination report also documents the Veteran's reports of tinnitus.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was   as an airplane pilot (although the Board notes that he was specifically a helicopter pilot).  At his November 2011 hearing the Veteran credibly reported being exposed to loud noise from aircrafts and artillery during service.  Thus, the remaining question before the Board is whether the currently diagnosed left ear hearing loss disability and tinnitus are related to service.


Regarding the Veteran's in-service hearing tests, the August 1964 enlistment examination showed auditory thresholds at the tested frequencies of 500, 1000,   2000, and 4000 Hertz were 5 (20), 5 (15), 5 (15), and 5 (10) in the left ear.           The numbers in parentheses indicate the conversion from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units for proper comparison.  The subsequent service treatment records during active duty are negative for complaints or findings of hearing loss or tinnitus.  

The separation examination conducted in January 1969 showed auditory thresholds   at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 10 in the left ear.  An audiogram conducted as part of the Veteran's reserve service in November 1970 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 0, 10, and 20 in the left ear.  Thus, there is 
no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 
§ 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from active duty service.

In fact, left ear hearing loss and tinnitus were first diagnosed many years after service.  While one reserve audiogram from September 1973 does show left ear hearing loss for VA purposes, as demonstrated by an auditory threshold of 45 decibels at 4000 Hertz, the record contains 10 audiograms thereafter that do not demonstrate hearing loss disability for VA purposes.  Additionally, the Veteran    did not report any problems with his hearing in medical history questionnaires    that he completed in 1970, 1975, 1985, 1986, 1987, 1988, 1989, 1990, and 1991.  Ultimately, the Veteran was not diagnosed with left ear hearing loss or tinnitus until December 2008.

Left Ear Hearing Loss

As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

The Veteran was afforded a VA audiological examination in July 2009, at which time the audiologist confirmed left ear hearing loss for VA purposes and noted the Veteran's reports of constant tinnitus for a number of years.  The examiner also noted the Veteran's in-service noise exposure as a helicopter pilot, and post-service noise exposure as a flight instructor and a private pilot.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's left ear hearing loss was not caused by or a result of his military service.  The examiner acknowledged that the Veteran was exposed to high risk noise levels during service, but found that there was no evidence that this exposure resulted      in left ear hearing loss.  In support of the opinion, the examiner noted that the Veteran's hearing was normal at the time of separation from active duty, and there was no medical evidence to link his latent onset hearing loss to his noise exposure in the military.  The examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.

Pursuant to the January 2014 Board remand, an addendum opinion was obtained from a new VA audiologist in February 2014.  After reviewing the record and specifically noting that there were non-significant threshold shifts in the Veteran's left ear hearing during service and right ear hearing loss at 6000 Hertz, the 2014 examiner found that it was less likely than not that the Veteran's current left ear hearing loss was caused by his service.  In support of the opinion, the examiner noted that the Veteran's left ear hearing loss was normal at his separation from service and there were no significant threshold shifts in his left ear hearing during service (considering both the ASA and ISO conversions).  The examiner also   noted that the Institute of Medicine (IOM) (2005) concluded that based on current knowledge of cochlear physiology there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  The examiner concluded that there was no nexus between left ear hearing loss and the Veteran's military service.  

The Board acknowledges that a private audiologist in June 2009 noted the Veteran's hearing loss was consistent with noise exposure and that the Veteran reported a history of noise exposure.  However, the origin of the noise exposure was not identified (i.e. in-service versus pre- or post-service), and that clinician did not indicate that the hearing loss was due to in-service noise exposure.  Accordingly, to the extent the statement has been offered as an opinion to link the current hearing loss with service, the Board finds the opinion to be entitled to little probative weight. 

Conversely, the Board finds the 2014 VA examiner's opinion that the Veteran's left ear hearing loss is not related to his service, to include noise exposure therein, to   be highly probative.  The 2014 examiner's opinion was based on a thorough review of the claims file, to include the July 2009 examination report and the Veteran's service audiograms.  Moreover, the opinion provided a detailed rationale for the opinion provided, to include reference to medical treatise information, and is supported by the July 2009 VA examiner's opinion.  Accordingly, the 2014 VA opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges that in July 2015 the Veteran's representative submitted a November 2009 article related to cochlear nerve degeneration after temporary noise induced hearing loss.  However, the Board notes that the theory contained in this article relates to situations where hearing loss is noted and then returns to normal levels.  As noted above, the Veteran's left ear hearing was normal under VA regulations at all points during his active duty service.  Moreover, to the extent the Veteran did experience threshold shifts in his left ear hearing during service, those shifts were addressed by the 2014 VA examiner.  In any event, this article provides general information and is not specific to the facts of the Veteran's case.  Thus, the Board finds that this article has little, if any, probative value.


While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of left ear hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his left ear hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service   and the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions and the article submitted by the Veteran's representative.

Here, there most probative evidence of record indicates the Veteran's current left ear hearing loss disability is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for left ear hearing loss, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Tinnitus 

Regarding the Veteran's tinnitus claim, as previously noted, the probative medical opinion evidence of record shows that the Veteran's tinnitus is a symptom of his hearing loss (specifically the July 2009 VA examiner's findings), and the AOJ granted service connection for right ear hearing loss in an August 2015 rating decision.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus on a secondary basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


